Citation Nr: 1031178	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-13 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether the assessment of an overpayment of $75,663.99 was 
proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a letter decision issued in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In his September 2007 substantive appeal (VA Form 9), the Veteran 
requested a personal hearing before a Veterans Law Judge, sitting 
at the RO.  A hearing was scheduled for July 2009; however, the 
Veteran failed to attend.  As no further communication from the 
Veteran with regard to a hearing has been received, the Board 
considers his request for a hearing to be withdrawn.  See 38 
C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2009).

The Board notes that the Veteran filed a request for waiver of 
the debt in question; however, this request was denied in a 
November 2007 letter decision by the RO.  The record does not 
reflect that the Veteran timely appealed this decision.  
Therefore, the only issue over which the Board has jurisdiction 
is the propriety of the overpayment assessed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

On December 27, 2001, Congress enacted the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 
976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C.A. § 
5313B, which provides (in pertinent part) that a veteran who is 
otherwise eligible for a benefit under chapter 11 of title 38 may 
not be paid or otherwise provided such benefit for any period 
during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 
5313B.

The implementing regulation, 38 C.F.R. § 3.665(n), provides:

(1) Compensation is not payable on behalf of a veteran for any 
period during which he or she is a fugitive felon.  Compensation 
or dependency and indemnity compensation (DIC) is not payable on 
behalf of a dependent of a veteran for any period during which 
the Veteran or the dependent is a fugitive felon.

(2) For purposes of this section, the term fugitive felon means a 
person who is a fugitive by reason of: (i) Fleeing to avoid 
prosecution, or custody or confinement after conviction, for an 
offense, or an attempt to commit an offense, which is a felony 
under the laws of the place from which the person flees; or (ii) 
Violating a condition of probation or parole imposed for 
commission of a felony under the Federal or State law.

(3) For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would be 
felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or dependent 
parent of a veteran.

38 C.F.R. § 3.665(n).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th Ed. 
2004) defines fugitive as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal case 
who flees, evades, or escapes arrest, prosecution, imprisonment, 
service of process, or the giving of testimony, especially by 
fleeing the jurisdiction or by hiding.

The record reflects that the RO received notice from the VA 
Office of Inspector General (OIG) in August 2005 that there was 
an outstanding warrant for the Veteran from November 1995, issued 
in Maricopa County, Arizona.  The listed offense was obstructing 
justice.  In July 2007, the RO received notice from the Maricopa 
County Office of the Sheriff that the warrant ceased to be active 
on June 25, 2007.  

However, the only evidence that the offense for which the warrant 
was issued was a felony or high misdemeanor under the laws of a 
State which characterizes as high misdemeanors offenses that 
would be felony offenses under Federal law is the fact that the 
information about the warrant was obtained through a fugitive 
felon matching program administered by the OIG.  Further, the 
circumstances under which the warrant was issued are not 
documented.  Accordingly, the Board finds that Maricopa County 
should be contacted to determine the basis for the Veteran's 
outstanding warrant and to determine if it is based on a felony 
offense.

Additionally, the record demonstrates that an overpayment was 
also assessed in December 2004 due to the Veteran's incarceration 
after a felony conviction in February 2004.  In light of these 
circumstances, the Board determines that a written paid and due 
audit of the Veteran's compensation benefits since December 27, 
2001, should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.	Contact Maricopa County to determine the 
basis for the Veteran's outstanding 
warrant issued on November 7, 1995, and to 
determine if it is based on a felony 
offense and for information regarding the 
circumstances surrounding the issuance of 
the warrant.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	The RO should produce a written paid and 
due audit of the Veteran's compensation 
account since December 27, 2001.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
Veteran, as well as the amounts properly 
due.  A copy of the written audit should 
be inserted into the claims file and 
another provided to the Veteran and his 
representative.

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the April 2007 statement of 
the case.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


